Citation Nr: 0735945	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-28 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.

2.  Entitlement to service connection for respiratory 
disability, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1970 to December 
1971.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

After the RO's most recent Supplemental Statement of the 
Case, the veteran submitted evidence concerning the medicines 
that he takes for respiratory symptoms.  This evidence is 
essentially cumulative of evidence already considered by the 
RO.  Therefore, a remand for RO consideration of this 
evidence is not required.

The veteran's claim for service connection for hypertension 
is addressed in the remand that follows the order section of 
this decision.


FINDING OF FACT

A chronic respiratory disorder was not present in service or 
until years thereafter, and no current respiratory disorder 
is etiologically related to service or service-connected 
disability.


CONCLUSION OF LAW

Respiratory disability was not incurred in or aggravated by 
active duty, nor is it proximately due to or the result of 
service-connected disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
veteran VCAA notice, to include notice that he should submit 
all pertinent evidence in his possession and notice with 
respect to the disability-rating and effective-date elements 
of his claim, in letters mailed in June 2004 and April 2006.  
Although both of these letters were mailed after the initial 
adjudication of the claims, the Board finds that there is no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for a respiratory 
disability.  Consequently, no disability rating or effective 
date will be assigned so the failure to provide timely notice 
with respect to those elements of the claim is of no 
significance.  Moreover, the record reflects that the RO 
readjudicated the claim following the receipt of all 
pertinent evidence.  There is no indication in the record or 
reason to believe that the ultimate decision of the RO would 
have been different had complete VCAA notice been provided at 
an earlier time.

The record also reflects that the veteran's service medical 
records have been obtained, as have all available post-
service treatment records.  In addition, the veteran was 
afforded a VA examination in response to this claim.  Even 
though the service medical records appear to be incomplete, 
the Board has determined that further development to obtain 
additional service medical records is not required since the 
veteran has indicated that his respiratory symptoms began 
many years after service and that he did not seek treatment 
for any respiratory disorder until the late 1990's.  Neither 
the veteran nor his representative has identified any 
additional evidence that could be obtained to substantiate 
this claim.  The Board is also unaware of any such evidence.  
Accordingly, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.


In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512-514 (1998).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

There is no medical evidence suggesting that the veteran's 
respiratory disability was present in service or until years 
thereafter, or suggesting that it is etiologically related to 
service.  In fact, the veteran does not allege that his 
respiratory disability was incurred in or aggravated by 
active duty.  It is his contention that his respiratory 
disability is etiologically related to his service-connected 
diabetes mellitus; however, he has neither provided nor 
identified any medical evidence supportive of this 
contention.  Moreover, a VA nurse practitioner who reviewed 
the claims folder and examined the veteran opined in December 
2002 that the veteran's respiratory disability is not related 
to his diabetes mellitus.

The evidence of a nexus between the veteran's respiratory 
disability and his diabetes mellitus is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


ORDER

Service connection for respiratory disability is denied.


REMAND

The veteran contends that he had intermittent elevated blood 
pressure in service and that service connection is warranted 
for hypertension because it was caused or chronically 
worsened by his service-connected diabetes mellitus.  As 
noted above, service medical records appear to be incomplete.  
The service medical records associated with the claims folder 
do not document hypertension or elevated blood pressure.  The 
record does not show that all indicated development to obtain 
additional service medical records has been undertaken.

In addition, while the record documents an August 2002 
opinion by a VA nurse practitioner that the veteran's 
hypertension is not due to his diabetes mellitus, she did not 
provide an opinion concerning whether the hypertension was 
chronically worsened by the diabetes mellitus.  Moreover, the 
record contains no opinion of a physician addressing the 
etiology of the veteran's hypertension.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
all indicated development to obtain any 
additional available service medical 
records for the veteran, to include any 
records pertaining to his service in the 
Reserves.  This development should 
continue until the records are obtained, 
it is reasonably certain that the records 
do not exist or further efforts to obtain 
the records would be futile.  If 
additional service medical records are 
not obtained, the appellant should be 
notified of this.

2.  The RO or the AMC should also 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
veteran.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his hypertension.  
The claims folder must be made available 
to and reviewed by the examiner.  Any 
indicated studies should be performed.

The examiner should provide an opinion as 
to whether there is a 50 percent or 
better probability that the veteran's 
hypertension is etiologically related to 
his military service or was caused or 
chronically worsened by the veteran's 
service-connected diabetes.  The 
rationale for each opinion expressed must 
also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all pertinent 
evidence and in light of all applicable 
legal criteria.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the requisite opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


